REBECCA DAVILA, Appellant,
v.
CHERYL LYNN ELLET, individually, WILLIAM P. ELLET, individually, and STATE FARM MUTUAL AUTOMOTIVE INSURANCE COMPANY, a foreign insurance company, Appellees.
No. 4D06-4973, 4D07-533 and 4D07-4102
District Court of Appeal of Florida, Fourth District.
February 20, 2008.
Scott M. Behren and Serena Kay Paskewicz of Freedland Farmer Russo Behren & Sheller, Weston, for appellant.
Neil Rose of Bernstein, Chackman & Liss, Hollywood, for appellees.
PER CURIAM.
Affirmed. See Benjamin v. Diel, 831 So. 2d 1227 (Fla. 4th DCA 2002).
STONE, WARNER and GROSS, JJ., concur.
Not final until disposition of timely filed motion for rehearing